In re Robertson, Belinda; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Terrebonne, 32nd Judicial District Court Div. D, No. 128580; to the Court of Appeal, First Circuit, No. 00 CW 1004.
Granted. Judgment of the trial court denying plaintiff pauper status is reversed. Plaintiff is granted pauper status. See La. Code Civ.P. art. 5181; Benjamin v. National Super Markets, Inc., 351 So.2d 138, 140-41 (La.1977). Case remanded to the trial court for further proceedings.
VICTORY and TRAYLOR, JJ., would deny the writ.